DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Xiaodong Zhang on 11/28/2021.
The application has been amended as follows: 
Claim 6 is amended to recite:
A method of forming a semiconductor device, comprising:
providing a substrate, comprising a first region;
forming a first nanopillar on a substrate surface of the first region, the first nanopillar being perpendicular to the substrate surface;
forming a first isolation layer on the substrate surface;
forming a first source/drain region in a bottom portion of the first nanopillar and in a portion of the substrate in the first region;
forming a second isolation layer on the first isolation layer;
forming a first lightly doped region on a top surface of the first source/drain region in the first nanopillar, wherein a top surface of the first isolation layer is coplanar with the top surface of the first 
forming a first gate structure on the second isolation layer, the first gate structure surrounding the first nanopillar, wherein the top surface of the lightly doped region is coplanar with a bottom surface of the first gate structure; and
forming a second source/drain region at a top of the first nanopillar, and on the first gate structure.

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites a semiconductor device, comprising:
a substrate, including a first region;
a first nanopillar, formed on a substrate surface of the first region and perpendicular to the substrate surface;
a first isolation layer on the substrate surface,
a first source/drain region, formed in a bottom portion of the first nanopillar and in a portion of the substrate in the first region;
a second isolation layer on the first isolation layer;
a first lightly doped region, formed on a top surface of the first source/drain region in the first nanopillar, wherein a top surface of the first isolation layer is coplanar with the top surface of the first source/drain region, and a top surface of the second isolation layer is coplanar with a top surface of the lightly doped region;

a second source/drain region, formed at a top of the first nanopillar and on the first gate structure.

Claim 6 recites a method of forming a semiconductor device, comprising:
providing a substrate, comprising a first region;
forming a first nanopillar on a substrate surface of the first region, the first nanopillar being perpendicular to the substrate surface;
forming a first isolation layer on the substrate surface; 
forming a first source/drain region in a bottom portion of the first nanopillar and in a portion of the substrate in the first region; 
forming a second isolation layer on the first isolation layer; 
forming a first lightly doped region on a top surface of the first source/drain region in the first nanopillar, wherein a top surface of the first isolation layer is coplanar with the top surface of the first source/drain region, and a top surface of the second isolation layer is coplanar with a top surface of the lightly doped region; 
forming a first gate structure on the second isolation layer, the first gate structure surrounding the first nanopillar, wherein the top surface of the lightly doped region is coplanar with a bottom surface of the first gate structure; and 
forming a second source/drain region at a top of the first nanopillar, and on the first gate structure.

Claim 9 recites an operation method of a semiconductor device, comprising: 
providing the semiconductor device including:
a substrate, including a first region,
a first nanopillar, formed on a substrate surface of the first region and perpendicular to the substrate surface,
a first isolation layer on the substrate surface,
a first source/drain region, formed in a bottom portion of the first nanopillar and in a portion of the substrate in the first region,
a second isolation layer on the first isolation layer,
a first lightly doped region, formed on a top surface of the first source/drain region in the first nanopillar, wherein a top surface of the first isolation layer is coplanar with the top surface of the first source/drain region, and a top surface of the second isolation layer is coplanar with a top surface of the lightly doped region,
a first gate structure, surrounding the first nanopillar and formed on the second isolation layer, wherein the top surface of the lightly doped region is coplanar with a bottom surface of the first gate structure, and 
a second source/drain region, formed at a top of the first nanopillar and on the first gate structure; 
connecting first bit line signals to the second source/drain region; and 
connecting word line signals to the first gate structure.

Previous rejections were in view of US PG Pub 2019/0067475 (“Liu”) and US PG Pub 2020/0350305 (“Yamagami”). Together, the references disclose various embodiments for a vertical, semiconductor nanostructure including lightly-doped source/drain extension regions between the 
A search of other, relevant references in the art does not show Applicant’s invention to be anticipated or obvious. It is common in the art for source/drain extension regions to be formed between the channel and source/drain regions and comprise a less doped are than the source/drain regions. However, the references do not disclose, or suggest, a combination of all elements claimed by Applicant. Absent hindsight construction, it is not apparent that the devices of Liu, Yamagami, or others in the art would benefit from being modified in a way demonstrated by Applicant. Claims 2-5, 7, 8 and 10-16 depend on one of Claims 1, 6 or 9 and are allowable for at least the reasons above. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C SPALLA whose telephone number is (303)297-4298. The examiner can normally be reached Mon-Fri 10am-5pm MST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached at 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID C SPALLA/               Primary Examiner, Art Unit 2818